FOR PUBLICATION                                             FILED
                                                         Apr 04 2012, 9:16 am


                                                                 CLERK
                                                               of the supreme court,
                                                               court of appeals and
                                                                      tax court




ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

C. STUART CARTER                               JEFFREY D. HAWKINS
The Law Office of C. Stuart Carter             BETH A. SCHENBERG
Indianapolis, Indiana                          CRYSTAL G. ROWE
                                               Kightlingher & Gray, LLP
                                               Indianapolis and New Albany, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

MELANIE WEBSTER,                               )
                                               )
       Appellant-Plaintiff,                    )
                                               )
              vs.                              )     No. 55A01-1110-CT-442
                                               )
WALGREEN CO.,                                  )
                                               )
       Appellee-Defendant.                     )


                    APPEAL FROM THE MORGAN SUPERIOR COURT
                        The Honorable Jane Spencer Craney, Judge
                             Cause No. 55D03-1012-CT-471



                                     April 4, 2012


                              OPINION - FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       Melanie Webster filed a complaint against Walgreen Co. by certified mail. Her first

attempt at mailing the complaint was returned due to insufficient postage. By the time

Webster resent and filed the complaint, the statute of limitations had run. Webster filed a

motion to amend the filing date of her complaint to the date that she had originally sent the

complaint, which was within the statute of limitations. The trial court denied the motion and

thereafter granted Walgreen judgment on the pleadings because the complaint was untimely.

Webster appeals the denial of her motion to amend the filing date. We conclude that

“mailing” for purposes of the Indiana Trial Rules requires the sender to affix sufficient

postage. Therefore, Webster’s complaint was not filed until her second attempt at mailing

and was untimely. We affirm the judgment of the trial court.

                              Facts and Procedural History

       Webster’s complaint alleges that on December 17, 2008, she slipped and fell at

Walgreen’s Mooresville store due to Walgreen’s negligent failure to remove ice and snow

from the sidewalk. On December 13, 2010, Webster’s attorney, C. Stuart Carter, placed the

complaint, summons, appearance, and filing fee in an envelope, which he weighed himself.

Carter’s postage scale indicated that the envelope weighed six ounces. Carter used

Stamps.com to determine that the appropriate amount of postage to send the envelope by

certified mail was $6.83. Carter printed the stamp and deposited the envelope in the mail.

       The postal service apparently reweighed the envelope and determined that it weighed

slightly more than six ounces and that there was $.17 postage due. The postal service


                                             2
delivered the envelope to the clerk of the Morgan County Courts on December 14, 2010, and

the clerk declined to pay the postage due.1 The envelope was returned to Carter on December

21, 2010, a few days after the two-year statute of limitations had run. Without opening the

envelope, Carter reweighed it. His scale still read six ounces, but he decided to print a stamp

for eight ounces to give himself a margin of error. Carter placed the new stamp on the

envelope and resent it on December 21. The clerk received it the next day and stamped the

complaint filed on December 22, 2010.

         On December 30, 2010, Webster filed a motion to amend the filing date to December

13, the date it had initially been sent by certified mail. Walgreen filed an objection to

Webster’s motion, and Webster filed a reply. Webster attached several exhibits to the reply,

including a printout of the postal service’s track and confirm records for the envelope and an

affidavit from Carter explaining the actions that he had taken to file the complaint. After a

hearing on March 4, 2011, the trial court denied Webster’s motion.

         Thereafter, Walgreen filed a motion for judgment on the pleadings, asserting that the

complaint had been filed outside the statute of limitations. Webster did not dispute that with

a filing date of December 22, 2010, the complaint was untimely. Therefore, on September 6,

2011, the trial court granted Walgreen’s motion for judgment on the pleadings. Webster now

appeals the court’s underlying ruling denying her motion to amend the filing date.




         1
            Carter also made a slight error in the clerk’s address; nevertheless, the postal service was still able to
deliver it to the clerk the following day. Because the erroneous address did not affect the timing of the filing of
the complaint, we decline to address Walgreen’s arguments to the extent that they concern the erroneous
address.

                                                          3
                                  Discussion and Decision

         As a preliminary matter, we address Walgreen’s argument that Webster has waived

review of the March 4, 2011 order denying her motion to amend the filing date. Walgreen

notes that Webster identified the September 6, 2011 judgment on the pleadings as the

appealed order in her notice of appeal and amended appellant’s case summary. Further,

Walgreen notes that Webster included the September 6 order in her brief and appendix, but

not the March 4 order. Thus, Walgreen argues that Webster has not appealed the March 4

order and cannot challenge the September 6 order because she did not oppose it in the trial

court.

         Webster’s arguments on appeal are clearly addressed to the March 4 order and not the

September 6 order. There is no requirement that an interlocutory appeal be taken; a party

may elect to wait until the end of litigation and raise the issue on appeal from the final

judgment. Georgos v. Jackson, 790 N.E.2d 448, 452 (Ind. 2003). Furthermore, we have

previously declined to find waiver of review of an interlocutory order based on the failure to

include it in the notice of appeal. See Newman v. Jewish Cmty. Ctr. Ass’n of Indianapolis,

875 N.E.2d 729, 734 (Ind. Ct. App. 2008) (on appeal from final judgment, plaintiff

challenged interlocutory order dismissing some of the defendants, but did not attach that

order to her notice of appeal; we declined to find that review of the interlocutory order had

been waived), trans. denied.

         Webster should have included the March 4 order in her appendix. See Ind. Appellate

Rule 50(A)(2) (appellant’s appendix shall contain “the appealed judgment or order” and any


                                              4
document “necessary for resolution of the issues raised on appeal”). Nevertheless, her failure

to do so has not hindered us from conducting our review. The trial court made no findings of

fact or conclusions thereon, and the fact that the trial court denied the motion to amend the

filing date is not in dispute. The transcript and the chronological case summary both reflect

that the motion was denied, and Walgreen has included the order in its appellee’s appendix.

We conclude that Webster is appealing the March 4 order and that there is a sufficient record

for us to review that order; therefore, we decline to find waiver.

       Our decision turns on the interpretation of the Trial Rules; therefore, our review is de

novo. See Gulf Stream Coach, Inc. v. Cronin, 903 N.E.2d 109, 111 (Ind. Ct. App. 2009)

(interpretation of the Trial Rules presents a legal question to be reviewed de novo). Webster

argues that her complaint was filed in compliance with Trial Rule 5(F), which states in

relevant part:

       The filing of pleadings, motions, and other papers with the court as required by
       these rules shall be made by one of the following methods:
       …
       (3) Mailing to the clerk by registered, certified or express mail return receipt
       requested;
       …
       Filing by registered or certified mail and by third-party commercial carrier
       shall be complete upon mailing or deposit[.]

Webster argues that a straightforward reading of this rule indicates that her complaint was

filed on December 13, 2010, when it was first placed in the mail.

       Walgreen argues that a pleading has not been “mailed” unless it has adequate postage.

In support, Walgreen cites Comer v. Gohil, 664 N.E.2d 389 (Ind. Ct. App. 1996), trans.

denied. In Comer, the plaintiff placed a medical malpractice complaint in the mail shortly

                                              5
before the expiration of the statute of limitations. The postage was insufficient, and the

complaint was returned to the plaintiff after the Department of Insurance declined to pay the

postage due. By the time the plaintiff had resent the complaint, the statute of limitations had

run.

       The trial court held that the complaint was untimely filed, and we affirmed on appeal.

Citing Indiana Code Section 27-12-7-3 (now Indiana Code Section 34-18-7-3(b)), we stated

that a “proposed medical malpractice complaint is considered filed when mailed by certified

mail to the Commissioner of the Department of Insurance.” Comer, 664 N.E.2d at 391. We

noted that “affixing a sufficient amount of postage to the envelope was a matter wholly in

[the plaintiff’s] hands,” and concluded that mailing the complaint with insufficient postage

did not result in the complaint being filed. Id. at 392.

       In support of its holding, Comer cited Boostrom v. Bach, 622 N.E.2d 175 (Ind. 1993),

cert. denied. In Boostrom, the plaintiff mailed a small claims complaint by certified mail on

day the statute of limitations was to run, but did not include the filing fee. The clerk received

the complaint, but did not file it until the fee was paid. Our supreme court ruled that the

complaint was not filed until the fee was paid. Id. at 176-77. In reaching this conclusion, the

court noted that payment of the filing fee “is wholly in the hands of the plaintiff,” id. at 177,

and that the court’s “desire to dispose of appeals on the merits whenever possible does not

displace the legislative policy which undergirds the statute of limitations,” that is, to spare

courts from stale claims and insure that parties are given seasonable notice that a claim is

being asserted against them. Id. at 176.


                                               6
         Webster argues that Comer and Boostrom are not on point; the decision in Comer was

based on interpretation of the Medical Malpractice Act, and Boostrom was a small claims

case and did not turn on when the complaint was mailed. Nevertheless, we find the rationale

of Comer and Boostrom persuasive. The language in the Medical Malpractice Act that was

interpreted in Comer is similar to the language of Trial Rule 5. Adequate postage is

necessary for effective mailing, and it is in a matter within the plaintiff’s control. In this

case, Carter could have taken the envelope to the post office instead of relying on his own

scale. Alternatively, if he had checked the track and confirm records online, he could have

seen that it was rejected by the clerk and still would have had a few days to resend the

complaint.

         Webster has presented us with no authority suggesting that sending a complaint with

insufficient postage constitutes “mailing” for purposes of Trial Rule 5. Nor has she shown

that public policy favors allowing her case to proceed. Our supreme court held in Boostrom

that the policy of deciding cases on the merits whenever possible is outweighed by the

legislative policy underpinning statutes of limitation. Id. Although the result is harsh in this

case, Webster has not persuaded us that the text of Trial Rule 5 or public policy favor

amending the filing date of her complaint. Therefore, we affirm the judgment of the trial

court.

         Affirmed.

VAIDIK, J., and BRADFORD, J., concur.




                                               7